By the Court,

Smith, J.
In this case, the justice, as is apparent, was wholly uninformed in regard to his duties and jurisdiction. Whether he imagined that he had jurisdiction of actions of ejectment, or whether it was intended to bring before the justice an action of forcible entry or detainer, it is impossible to ascertain. In either case his proceedings were all wrong, and the Circuit Court did right in reversing the judgment of the justice. The judgment of the justice was wholly void. The only question is, whether costs ought to have been awarded to the plaintiff in error. A writ of error lies to reverse a void judgment. See Lewis vs. Sercombe, 1 Wis. Rep. 394, and the cases there cited.
The judgment of the court below is reversed so far as costs were denied, and affirmed as to the residue.